Citation Nr: 0733457	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  99-00 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973.  Available service personnel records reflect that he 
served in Vietnam and that his military occupational 
specialty (MOS) was as an infantryman.  He was awarded the 
Combat Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which found that new and material 
evidence had not been submitted sufficient to reopen a claim 
of entitlement to service connection for a mental condition.  

In May 1999 the veteran testified before a hearing officer at 
the RO (RO hearing).  A transcript of that hearing is of 
record.  

In October 2001 the Board remanded the case for further 
development.  That development has been completed.  

In June 2003 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

In January 2004 the Board again remanded the case for further 
development.  That development has been completed.  In 
December 2005 the Board found that new and material evidence 
had been submitted sufficient to reopen a claim of 
entitlement to service connection for a nervous condition 
other than PTSD.  The Board remanded the reopened claim and 
the issue of whether new and material evidence had been 
submitted sufficient to reopen a claim for service connection 
for PTSD for further development.  That development has been 
completed.  

A June 2007 rating decision granted service connection for 
paranoid schizophrenia with anxiety, not otherwise specified.  
This rating decision constitutes a full grant of the benefit 
sought on appeal in regard to the claim for service 
connection for a nervous condition other than PTSD.  
Therefore, this issue is no longer in appellate status.  


FINDINGS OF FACT

1.  The February 1990 Board decision, which denied service 
connection for PTSD, is final.  

2.  Evidence submitted since February 1990 is cumulative or 
redundant and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The February 1990 Board decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2007).  

2.  No new and material evidence has been associated with the 
claims file subsequent to the February 1990 denial, and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  


A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in regard to reopening claims, VA must inform the 
claimant of what information and evidence is necessary to 
reopen the claim and what information and evidence is 
necessary to establish entitlement to the benefit sought.  In 
this case, the appellant was provided notice on both of these 
aspects of his claim.  

In Kent, the Court also held that the VCAA requires VA to 
look at the bases for the denial in the prior decision and to 
respond with a letter describing the evidence necessary to 
substantiate the element or elements required to grant the 
claim that were found insufficient in the previous denial.  
An April 2006 VCAA letter advised the veteran that his claim 
for service connection for PTSD had been previously denied 
because the evidence did not establish that he had PTSD.  
This letter further informed the veteran that material 
evidence would pertain to this element.  This letter further 
provided notice on what would constitute "new" and 
"material" evidence as required to reopen the claim.  The 
veteran had previously been advised that new evidence would 
be evidence that had not been previously considered and 
material evidence would have to be relevant to the issue of 
service connection in a February 2004 VCAA letter.  

The February 2004 and April 2006 VCAA letters satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

Finally, with respect to the fourth element, the April 2006 
VCAA letter stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Thus, the fourth element of the duty to notify was 
satisfied.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, VCAA 
notice could not have been provided prior to the initial 
decision, because the VCAA did not become effective until 
after the initial decision on the claim.  In such a case, the 
timing deficiency is remedied by the issuance of VCAA notice 
followed by readjudication of the claims.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The June 2007 
supplemental statement of the case (SSOC) considered the 
claim based on the evidence of record.  This readjudication 
acted to remedy any timing defect in regard to the VCAA.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The April 2006 VCAA letter included notice regarding 
disability ratings and effective dates.  Thus, all required 
notice has been given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

VA's duty to assist a claimant has limits, even under the 
VCAA.  "The Secretary is not required to provide assistance 
to a claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2).  Moreover, § 5103A(f) 
states, "Nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  

The veteran's service medical records, service personnel 
records, VA and private treatment records, and Social 
Security Administration (SSA) records have been associated 
with the claims file.  He was also afforded VA examinations 
to evaluate his psychiatric condition in May 1987, November 
1988, January and February 2002, and November 2006.  

The Board notes that in May 1999 the veteran submitted a 
release for records from the Flowood Police Department.  The 
veteran stated in his January 1999 Form 9 (substantive 
appeal) that these records included police reports of him 
having hallucinations and delusions.  A June 1999 letter from 
the RO to the Flowood Police Department requested these 
records, however, these records have not been associated with 
the claims file.  In any event, as will be discussed below, 
the request to reopen is being denied because no evidence has 
been associated with the record demonstrating PTSD.  As these 
police reports are not medical records, they would not 
include medical evidence of PTSD and, thus, would not warrant 
reopening of the claim.  As such, remand for another attempt 
to obtain these police reports would impose unnecessary 
additional burdens on adjudication resources with no benefit 
flowing to the veteran, and thus is not appropriate.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.
II.  Analysis

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. 
§ 1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 
98; 38 C.F.R. § 3.304(f).  

The veteran was initially denied service connection for PTSD 
in an October 1986 rating decision.  Service connection was 
again denied in a June 1987 rating decision.  The veteran 
appealed this denial.  The Board remanded the claim for 
further development in June 1988 and subsequently denied 
service connection for PTSD in a February 1990 decision.  

The February 1990 Board decision was final when issued.  
38 C.F.R. § 20.1100.  Although the veteran could have pursued 
an appeal to the United States Court of Appeals for Veterans 
Claims (Court), the time period for appealing the decision 
has passed.  38 U.S.C.A. § 7266.  However, the veteran may 
reopen his claim by submitting new and material evidence.  
38 U.S.C.A. § 5108.  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed prior to August 29, 2001 (as in the present 
case), new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
the present case, the February 1990 Board decision was the 
last final denial of the claim.  Thus, the evidence to be 
reviewed for purposes of determining whether new and material 
evidence sufficient to reopen the claim has been received is 
the evidence that was associated with the record since 
February 1990.  

Additionally, it has been held that, in determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence of record at the time of the February 1990 Board 
decision includes the veteran's service medical records, 
which are negative for psychiatric complaints or findings.  
Also of record was an August 1986 VA hospitalization report 
which indicates that the veteran was admitted with complaints 
of hearing voices, seeing "hooded heads," and feeling 
depressed.  He described combat exposure in Vietnam and 
reported flashbacks of one particular experience in which he 
was forced to shoot a Viet Cong.  On examination the veteran 
was alert, cooperative, and oriented times four, with 
depressed mood and appropriate affect.  He claimed to have 
hallucinations and did express suicidal and homicidal 
ideations.  The diagnosis was dysthymic disorder.  

Also of record at the time of the February 1990 Board 
decision was the report of a May 1987 VA examination.  The 
veteran reported a Vietnam flashback about three years 
earlier, but denied any other difficulties with memories of 
Vietnam.  He described stressful events in service, including 
being hit by enemy fire.  On examination mood was euthymic 
and affect was appropriate.  The veteran was indifferent when 
describing his Vietnam experiences and there were no signs of 
anxiety.  He denied current hallucinations or suicidal or 
homicidal ideations.  

The examiner noted that although the veteran reported some 
symptoms that would be consistent with a diagnosis of PTSD, 
he did not give enough criteria to fully satisfy the 
diagnosis, specifically noting that he got along well with 
others, socialized often, held down a demanding job, and 
occasionally engaged in recreational activities.  Further, 
his affect was rich and he did not exhibit any physical 
distress or anxiety when describing events in Vietnam, and 
only described flashbacks and nightmares on repeated 
questioning.  

The examiner added that the records from the August 1986 VA 
hospitalization would be helpful but were not available.  He 
further stated that, although the veteran did not fully 
satisfy the criteria for PTSD, it was of note that he was 
currently medicated with Elavil and Thorazine, implying that 
he was under some distress when seen in August 1986.  
Therefore, he concluded, information might reveal that the 
veteran satisfied the criteria for PTSD, however, he rendered 
a diagnosis of atypical anxiety disorder.  

The veteran underwent VA examination again in November 1988.  
On psychometric assessment none of the clinical scales were 
outside normal limits.  The veteran's score on the PTSD 
subscale indicated that he was not endorsing the items 
typically endorsed by Vietnam veterans diagnosed with PTSD.  
Testing results further revealed below average levels of 
subjective anxiety and that the veteran was not expressing 
signs or symptoms of depression.  

At the November 1988 VA examination the veteran described a 
considerable amount of combat situations in which his unit 
was ambushed.  He complained of insomnia which began in 1986, 
frequent headaches, and a flashback which occurred from time 
to time.  He also described recurrent nightmares related to 
Vietnam.  He reported previous use of alcohol and marijuana 
and described current domestic difficulties.  On examination 
affect was somewhat restricted but there was no evidence of 
any delusions or hallucinations.  

The examiner noted that the veteran was working at a steel 
mill where he had been for some time, and that his symptoms 
did not appear to interfere with his work.  The examiner 
noted that the veteran had been diagnosed with dysthymic 
disorder during his August 1986 hospitalization.  In summary, 
the examiner stated that the veteran had recurrent 
distressing dreams of an ambush in Vietnam, but that he 
showed no real signs of hypervigilance or startle response.  
He did show evidence of insomnia as well as frequent 
outbursts of anger.  He gave no history of interest in 
significant activities, and there was no evidence of any 
feeling of detachment or estrangement, however, affect was 
somewhat restricted.  Psychological studies performed one day 
earlier indicated that all of the indices were within normal 
limits and there was no evidence of any stress disorder that 
could be ascertained.  

The final impression was that the veteran represented a 
generalized anxiety disorder with depressive trends.  He did 
show some of the qualities of PTSD, but did not meet the full 
criteria.  The examiner added that the abuse of alcohol and 
other substance might play a part in his symptomatology.  

Based on the foregoing, the February 1990 Board decision 
denied service connection for PTSD based on a finding that 
PTSD was not demonstrated by the evidence of record.  

Evidence submitted since February 1990 includes records of 
private treatment from March 1983 to June 1999.  These 
records include treatment following a March 1997 suicide 
attempt and diagnoses of psychosis, not otherwise specified, 
and dysthymic disorder, but no findings of PTSD.  A Notice of 
Award from the Social Security Administration (SSA) reflects 
that the veteran was awarded SSA benefits effective in 
September 1997.  The SSA records include a diagnosis of 
schizoaffective disorder, depressed, but do not include any 
findings of PTSD.  The veteran was determined to be disabled 
due to paranoid schizophrenia and other psychotic disorders.  

At the May 1999 RO hearing the veteran's wife described his 
nightmares and the veteran reported that he continued to 
receive mental health treatment.  

A December 2001 letter from the veteran's wife indicated that 
the veteran had been walking up and down the street with a 
rifle on his shoulder, marching like a soldier, after the 
war.  She added that the veteran had shot at his oldest 
grandchild thinking that she was Vietnamese and that he had 
shot himself in an attempt to commit suicide.  

In a January 2002 stressor statement the veteran reported 
that his life was never the same after Vietnam, and that he 
experienced sleepless nights and an inability to get along 
with others.  

The veteran was afforded a VA examination in January 2002, 
when he gave a history of being involved in two fire fights 
in Vietnam.  On mental status examination speech was normal 
without any slurring and attitude towards the examiner was 
cooperative and polite.  Mood had an empty quality and affect 
was flat.  There was evidence of continuing auditory 
hallucinations and delusional thinking.  The Axis I diagnosis 
was schizophrenia, paranoid, chronic.  The examiner noted 
that it was difficult to carry out the examination due to a 
lack of records.  

In light of the comment regarding the lack of records, the 
claims file was referred to a VA examiner for review in 
February 2002.  The examiner reviewed the claims file and 
noted that the veteran's current treatment notes included no 
PTSD symptoms, diagnosis, or care.  The examiner opined that, 
after reviewing the claims file, there was no reason to 
disturb the findings of the January 2002 VA examiner.  

At the June 2003 Travel Board hearing the veteran reported 
that he was currently receiving treatment at the VA Medical 
Center (VAMC) in Jackson.  He stated that he had been exposed 
to shelling on fire bases in Vietnam, and that he had shot 
himself in a suicide attempt after service.  His wife 
testified that the veteran had held a pistol to her head, hit 
her in the head with a pistol, and had shot the pistol in the 
house.  The veteran stated that he liked to keep to himself, 
that he and his family went to church, but that he otherwise 
did not go out much because he was too afraid.  

Also associated with the record since February 1990 are 
records of VA treatment from April 1981 to February 2006.  
These records include impressions of schizophrenia, paranoid 
schizophrenia, and history of schizophrenia, currently 
stable, but do not include any diagnoses of PTSD.  

Finally, a November 2006 VA examination report has been added 
to the record since February 1990.  The claims file, 
including all past psychiatric evaluations and psychological 
tests were thoroughly reviewed by the examiner.  The veteran 
described psychiatric difficulties ever since he came back 
from Vietnam, including dreams and nightmares every night.  
He reported that taking olanzapine helped with sleep, 
nightmares, hallucinations, and anger, and he had felt calmer 
and not had not had any suicidal thoughts or been 
hospitalized since being started on this medicine.  

In describing his current symptoms the veteran reported that 
he stayed away from people.  He stated that he had not had 
any auditory hallucinations for 15 years and had not had any 
flashbacks regarding Vietnam since the 1980s.  The examiner 
noted that this history was not entirely reliable as the 
veteran's wife reported that he had a lot of difficulties 
with his Vietnam experience even into the 1990s.  The veteran 
denied visual hallucinations or suicidal or homicidal 
thoughts, but he did report getting nervous often, at least 
once a month.  He stated that anger was still a problem but 
reported that he had not been violent for several years.  

The examiner thoroughly discussed the veteran's past 
psychiatric history and his military history, including his 
reported participation in a number of fire fights.  On 
examination the veteran was alert and fully-oriented.  He was 
cooperative and generally pleasant, but was not a good 
historian and was vague as to historical details, including 
his Vietnam experience.  He was somewhat depressed in his 
affect and his insight was limited as to his psychiatric 
condition, but judgment was good.  There was no evidence of 
hallucinations or delusions or suicidal or homicidal 
thoughts.  

The Axis I diagnosis was paranoid schizophrenia, chronic and 
anxiety disorder, not otherwise specified.  The examiner 
noted that the veteran apparently had a lot of combat related 
stress symptoms when he first came out of Vietnam, and that 
these seemed to have continued for 10 to 15 years, but that 
he never met the diagnostic criteria for PTSD in all of the 
previous psychiatric evaluations, and that he currently did 
not meet the criteria for PTSD, but he did have anxiety 
symptoms, which the examiner believed to be from his Vietnam 
combat experience.  

Upon review of the evidence, the Board finds that the 
evidence received after the February 1990 Board decision is 
new, in that it was not previously submitted to agency 
decisionmakers, however, this evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Simply put, none of the evidence 
submitted since February 1990 demonstrates that the veteran 
has a current diagnosis of PTSD.  

While the VA and private treatment records include ongoing 
psychiatric complaints and treatment, the veteran's symptoms 
have been attributed to other psychiatric diagnoses, 
including paranoid schizophrenia, for which service 
connection has been granted.  As psychiatric complaints and 
treatment for conditions other than PTSD were previously 
considered in the February 1990 Board decision, this evidence 
is cumulative and redundant.  

The Board has also considered the statements of the veteran 
and his wife regarding his psychiatric symptoms, and the 
veteran's continued assertion that he has PTSD related to 
service.  However, as laypersons, neither the veteran nor his 
wife is competent to report a diagnosis of PTSD.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1995).  Moreover, the 
lay assertions do not suffice to reopen the claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  As such, the 
statements of the veteran and his wife regarding his 
psychiatric condition do not constitute new and material 
evidence.  

Based on the foregoing, the Board finds that the recently 
submitted evidence does not warrant a reopening of the 
veteran's claim for service connection for PTSD.  The newly 
received evidence tends to prove nothing that was not 
previously shown.  The fact that the veteran continues to 
receive psychiatric treatment for conditions other than PTSD 
is not new and material evidence.  The evidence associated 
with the claims file since the February 1990 Board decision 
is not, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
to decide fairly the merits of the claim.  Accordingly, the 
claim is not reopened. 38 C.F.R. § 3.156(a) (2001). 




ORDER

New and material evidence not having been presented, the 
claim of entitlement to service connection for PTSD is not 
reopened.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


